Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered June 1, 2010, convicting defendant, upon *633his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 21k years, unanimously affirmed.
The court properly sentenced defendant in his absence. The record establishes that defendant, who was in the court pens, deliberately refused to be produced in the courtroom for his scheduled sentencing. Accordingly, defendant waived and/or forfeited his right to be present, regardless of whether he had been warned that sentencing would proceed in his absence (see People v Sanchez, 65 NY2d 436, 443-444 [1985]). In any event, the record indicates that defendant’s attorney had warned his client to that effect. Concur — Tom, J.P., Friedman, Acosta, Renwick and DeGrasse, JJ.